Citation Nr: 0732044	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-36 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently assigned a 50 percent evaluation.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel



INTRODUCTION

The veteran had active service from December 1966 and 
November 1968.   The veteran's medals and badges include the 
Combat Infantryman's Badge.      

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs Regional Office (VARO) in 
Waco, TX, that confirmed and continued a 50% effective 
disability rating for the veteran's PTSD effective August 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The VA conducted an examination to consider an increase in 
the veteran's rating in January of 2005.   At that time the 
examiner noted that the veteran had been unemployed for a 
period of two years and had recently suffered the death of 
his spouse.  The examiner declined to speculate on the issue 
of employability citing a lack of evidence.  Because of the 
loss of the veteran's spouse within thirty days of the exam, 
the examiner recommended that the veteran be subsequently 
evaluated in twelve months regarding the veteran's 
employability.   

In April of 2005, the treating psychologist noted a diagnosis 
of PTSD and depression with a GAF of 45.  In October of 2005 
the veteran's clinical counselor submitted a letter to the VA 
in which she offered the opinion that the veteran has 
undergone an exacerbation of PTSD symptoms.  She reported 
that due to the "severe nature" of the veteran's PTSD the 
veteran was requiring increased medication and an increase 
from monthly to weekly counseling sessions.   

The Board is aware that VA has a duty to obtain a medical 
examination when warranted, with the conduct of a thorough 
and contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As a result, further development of medical evidence is in 
order.  


Accordingly, the case is REMANDED for the following action:

1. The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2. The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
since June 2005 (the date of the most 
recent VA examination of record) to the 
present.  The RO/AMC should then obtain 
complete records of such treatment from 
all sources identified.

3. The RO/AMC should arrange for a social 
and industrial survey to ascertain the 
effect of the veteran's PTSD has on his 
daily functioning, if any.  The RO/AMC 
should then arrange for the veteran to be 
afforded a VA psychiatric examination to 
ascertain the current severity of his 
PTSD.  His claims file must be reviewed 
by the examiner in conjunction with the 
examination.  All findings must be 
reported in detail. The examiner must be 
furnished a copy of the current criteria 
for rating PTSD, and must comment as to 
the presence or absence of each symptom 
and finding required under the criteria 
for 70 and 100 percent ratings, and the 
frequency and severity of each symptom 
and finding noted.  The psychiatrist 
should comment on the effect the PTSD has 
on the veteran's ability to participate 
in regular employment.  The examiner 
should explain the rationale for all 
opinions given.

4. The RO/AMC should then re-adjudicate 
the claim. If the veteran remains 
unsatisfied with the rating assigned, the 
RO/AMC should issue an appropriate SSOC 
and give the veteran and his 
representative the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).

____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


